PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/639,765
Filing Date: 5 Oct 2012
Appellant(s): Kuhmann et al.



__________________
Teddy S. Gron
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 27, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 15, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
          The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


            Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase “a layer sequence a/b/a’ mandates at least two layers of “a,” and therefore contradicts the phrase ‘at least one layer comprising a molding composition. °

Claim Rejections – 35 USC § 103
         The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

are rejected under 35 U.S.C. 103(a) as being unpatentable over Procida et al (U.S. Application Publication No. 2001/0021426 Al) in view of Barma et al (U.S. Patent No. 5,106,540) and Blachman (U.S. Patent No. 4,394,705).
With regard to Claim 1, Procida et al disclose a flexible pipe for conveyance of oil (paragraph 0001) of at least 150 degrees Celsius (paragraph 0003) comprising an interior lining that is a liquid impervious barrier layer comprising several layers of the same material (paragraph 0042); a lining comprising three layers is therefore disclosed; the layers are unbonded (paragraph 0040) and comprise a polymer that is polyketone (paragraph 0042); because the claimed pipe would be obtained, the flexibility of the pipe when subjected to a temperature of 130 degrees Celsius would be retained when the pipe is subjected to a temperature of 200 degrees Celsius, and the pipe would not form stress cracks in deformed regions when the pipe is subjected to a temperature of 200 degrees Celsius. The claimed aspect of a “molding composition’ is an intended use and is therefore given little patentable weight. Although the disclosed range of temperature is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Procida et al fail to disclose a polyarylene ether ketone and a fluoropolymer.
Barma et al teach a polymer comprising a filler that is also a polymer (column 12, lines 18 — 20) that is poly ether ether ketone or polyvinylidene fluoride (column 15, lines 27 — 33) for the purpose of providing conductivity (column 12, line 3).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
combination of polyether ether ketone and polyvinylidene fluoride in order to provide conductivity as taught by Barma et al.

It therefore would have been obvious for one of ordinary skill in the art to incorporate an element that is conductive in a pipe that conducts oil for the purpose of dissipation of static charge as taught by Blachman.
With regard to Claim 4, the lining is therefore a tube.
With regard to Claim 5, an exterior layer is disclosed by Procida et al (outer layer that is a sheath; paragraph 0045).
With regard to Claims 6 — 7, the claimed crystalline melting point is therefore not required by Claim 1.
With regard to Claims 8 — 10, polyphenylene sulfide is also taught by Barma et al (column 15, lines 27 — 33).
With regard to Claims 11 — 16, because Barma et al disclose a polyetheretherketone, therefore a polyarylene ether ketone and having the claimed formula and having units of the formula Ar-X and units of the formula Ar-Y, at least 80% of the X groups are carbonyl and at least 80% of the Y groups are O.
With regard to Claims 17 — 20, Procida et al disclose layers each having a thickness of 5 to 12 mm (paragraph 0042). Although the disclosed ranges of layer thickness and wall thickness are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.
(2) Response to Argument
Appellant argues that:
(1) 	Claim 1 is not indefinite, because one of ordinary skill in the art would have understood the meaning of Claim 1.
(2)	Paragraph 0051 of Procida et al states that the disclosed pipe is able to tolerate temperatures up to 100 degrees Celsius.
(3) 	Paragraphs 0020 – 0024 of Procida et al state that barrier layers comprising fluoropolymers such as PVDF crack easily, have low notch sensitivity and are difficult to process.
(4) 	Filler particles of fluoropolymer, homogeneously dispersed in the polyketone layer of Procida et al, which is an aliphatic polyketone, do not form ‘at least one layer comprising a fluoropolymer molding composition.’ 
(5) 	The aliphatic polyketone disclosed by Procida et al is not the claimed polyarylene ether ketone.
(6)	To sustain the conclusion of obviousness of dependent Claims 8 – 16, the prior art must enable the person having ordinary skill in the art to make and use the claimed invention with a reasonable expectation of success, but the prior art fails to place the subject matter of the claimed invention in possession of the public with a reasonable expectation of success.



With regard to argument (1), lines 2 and 3 of Claim 1 state that the pipe comprises ‘layers a) and b),’ and line 4 states that the pipe comprises ‘at least one layer of  a),’ but the pipe also has ‘a layer sequence a/b/a,’ which the Examiner interprets to mean that at least two layers of  a)  are 
With regard to argument (2), it is not clear that the term ‘tolerate’ is used. Furthermore, what paragraph 0051 actually states is that ‘flexible pipes according to the invention can stand being bent and stretched at temperatures down to typically -20 degrees Celsius and up to about 100 degrees Celsius, and that the notch sensitivity of the materials in such use is satisfactorily low.’ Additionally, paragraph 0021 of Procida et al states that the phrase ‘notch sensitivity’ refers to the tendency of the pipe to disrupt in a test in which the pipe is exposed to an impact near an incision or a notch shaped recess that is made in the pipe as a part of the test. Paragraph 0051 therefore does not refer to situations in which there is no preexisting incision or notch shaped recess.
With regard to argument (3), it is not stated in paragraphs 0020 – 0024 that barrier layers comprising fluoropolymers such as PVDF crack easily. It is stated in paragraph 0021 that  PVDF is ‘comparatively notch sensitive,’ but the only use of the term ‘crack’ is in the last sentence of paragraph 0021, in which it is stated that in a test to determine notch sensitivity, ‘the higher the energy required for forming a crack, the smaller notch sensitivity.’ Furthermore, in paragraph 0020, it is stated that PVDF is extremely difficult to process, but PVDF is also disclosed as an optional additional layer, in paragraph 0033, and on page 10, lines 13 – 14 of the instant specification, it is disclosed that the fluoropolymer of the claimed invention comprises PVDF. The importance of the difficulty of processing is therefore unclear. 
With regard to argument (4), at least one layer comprising a fluoropolymer molding composition would be formed, because filler particles of fluoropolymer, homogeneously dispersed in a layer of the polyketone, constitute a layer that is a composition comprising 
With regard to argument (5), the previous Action does not state that the aliphatic polyketone disclosed by Procida et al is the claimed polyarylene ether ketone. The previous Action states, instead, that when filler particles of the poly ether ether ketone of Barma et al are dispersed in two layers of the aliphatic polyketone of Procida et al, the result is two layers of the claimed molding composition a). Furthermore, it is disclosed on page 11, lines 26 – 30 of the instant specification that a pipe comprising a layer of the molding composition a) ‘can be used advantageously up to the range around 200 degrees Celsius.’
With regard to argument (6), the limitations of Claims 8 – 16 are disclosed by the prior art, as stated on page 4 of the previous Action, and no specific reason has been provided by Appellant as to why the prior art fails to place the subject matter of the claimed invention in possession of the public with a reasonable expectation of success.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARC A PATTERSON/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        
 

/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782       
                                                                                                                                                                                                 /CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.